IN THE SUPREME COURT OF TEXAS


                                 No. 06-0358


 IN RE  DEUTSCHE BANK AG, DEUTSCHE BANK SECURITIES INC. D/B/A DEUTSCHE BANK
                     ALEX. BROWN, INC., AND DAVID PARSE


                      On Petition for Writ of Mandamus


ORDERED:

   1. Relators' emergency motion to stay district court proceedings  pending
      mandamus proceedings, filed May 3, 2006, is granted.   The proceedings
      in Cause No. 017-212033-05, styled Henry Camferdam, et al. v. Deutsche
      Bank AG, et al., in  the  17th  Judicial  District  Court  of  Tarrant
      County, Texas, are stayed pending further order of this Court.
        2. The petition for writ of mandamus remains  pending  before  this
           Court.

            Done at the City of Austin, this May 31, 2006.
                                  [pic]
                                  Andrew Weber, Clerk
                                  Supreme Court of Texas


                                  By Gena Pelham, Deputy Clerk